Title: From George Washington to Mayne, Burn, & Mayne, 6 August 1762
From: Washington, George
To: Mayne, Burn, & Mayne



Gentn
Mount Vernon 6th Augt 1762

From the Character given of your House by Messrs Carlyle & Dalton I take the Liberty of desiring you to send me a Pipe of your best Lisbon Wine. for the value of whh please to draw on Robert Cary Esqr. & Co. Merchts London who shall be duely advertised thereof and will pay your Bills upon demand.
This Wine may receive a Freight in any of Mr Galloway’s, or Mr Ringold’s Vessells or in short in any manner that you may judge best. please to address for—On Potomack River Virginia. I am Gentn Your most Obedt Hble Servt

Go: Washington

